Title: Thomas Jefferson to John Wayles Eppes, 30 [March] 1816
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
             Monticello Apr. Mar. 30. 16.
          
          Francis returns as much improved, I am in hopes, as you will have expected. he reads French with so much ease as to read it for amusement, has not much occasion for his dictionary, pronounces generally well, the few defects remaining being such as will be easily corrected hereafter. being kept almost entirely at French, he could afford only the time before breakfast for keeping up his Latin. yet he has done more than that, being very sensibly improved in his knolege of the construction of the language. he will probably require at least two years more to perfect him in that, and to get so far advanced into the Greek as to be able to pursue it alone afterwards.I suppose you are well satisfied of the qualifications of the tutor in N. Carolina, to whom you propose to send him. our own to be sure are bad enough; yet I should not readily have believed they were before us there. at the New London academy there is a teacher (mr Mitchell I think is his name) about equal to mr Halcomb, a young man very anxious to do what is best, and open to advice. I am sure he would pursue any plan I should recommend to him; and should your mind not be made up for N. Carolina, I believe he would carry Francis on very competently. his situation there would have the advantages of being within 10. or 12. hours ride of you, and under my eye 3. months in the year for I pass that much at Poplar Forest in the 3. or 4. visits I make there in the course of the year. he would be more in the way too of being always furnished with the best books, and could take some future occasion of passing two or three months here again and of learning Spanish. Ellen has the true pronuntiation more perfectly than myself. it is a language which will be very important to an American; as we shall have great intercourse with Spanish America within his day. I confess too I contemplate with pleasure his early familiarisation with that part of the country, having the wish to make him a comfortable future home there. after acquiring the languages, a course of a couple of years at Wm & Mary for Mathematics Etc. would be very necessary.
          I am almost afraid to propose to you to yield to me the expence and direction of his education. yet I think I could have it conducted to his advantage. certainly no expence which could be useful to him, and no attention on my part would be spared; and he could visit you at such times as you should wish. if you say Yea to this proposition, he might come on to me at Poplar Forest for which place I shall set out about the 6th of April, and shall be there to about the 21st and could I hear from you soon after my arrival there, I could be taking preparatory steps for his reception and course to be pursued. all this is submitted to your good pleasure. Patsy, supposing mrs Eppes to have an attachment to flowers, sends her a collection of seeds. your servant asks for the large Lima bean we got from Wm Hylton from Jamaica. it has dwindled down to a very poor one, not worth sending if we had it to spare, which we have not. she thinks there may be some at Edgehill and is now sending to see. if there are any they are of the genuine sort & will be sent. all here join with me in affectionate esteem and respect to mrs Eppes & yourself.
          Th: Jefferson
        